Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 2016/0339632) in view of either one of Harada et al (US 2015/0148451) or Okamoto et al (US 2018/0265659).
Kato taught that it was known at the time the invention was made to filament wind a resin impregnated fiber bundle (prepreg) upon a liner to make a fiber reinforced pressure vessel wherein one incorporated a cooling process to cool the resin impregnated fiber bundle in order to control the viscosity of the resin and prevent splashing of the resin matrix during the winding operation. The matrix resin used to impregnate the fibers in the filament winding operation to form the pressure vessel was a thermosetting epoxy resin matrix. See the abstract of the disclosure for example as well as paragraph [0042] for instance. The reference did not express that one skilled in the art would have incorporated a particle of butadiene or acrylic material within the epoxy resin matrix. 
The references to either one of Harada et al or Okamoto et al taught that it was known at the time the invention was made to form a filament wound vessel wherein the filaments were wound upon a liner to form the vessel with a thermosetting resin which included the use of particles of butadiene within the resin matrix therein. Applicant is more specifically referred to Harada et al where the particles incorporated within the epoxy resin matrix served the purpose of impregnating a fiber bundle wherein the epoxy resin having the butadiene particles therein was provided with improved process ability as well as reel up as a prepreg therein and excellent drape properties (see paragraph [0063] for example. The reference to Harada et al taught that one skilled in the art would have employed butadiene rubber particles as well as rubber particles having a core-shell configuration wherein the shell included the use of acrylic resin therein. The rubber particles are dispersed within the resin matrix of epoxy resin and the resin was used to impregnate reinforcing fibers to make a prepreg which was suitable for winding upon a liner in the manufacture of a fiber reinforced composite pressure vessel. Okamoto et al taught the use of incorporation of butadiene particles within an epoxy resin in a filament winding operation to form a pressure vessel therein wherein the prepreg formed with this impregnating resin had improved drape, low void content and resulted in a high burst strength composite where the particles used in the matrix included core shell particles including a butadiene core and a shell formed of acrylic (much like that of Harada et al). The prepreg of Okamoto et al was useful for filament winding the epoxy prepreg upon a liner to make a composite pressure vessel. As it would have been desirable to incorporate a butadiene particle within an epoxy resin matrix of a prepreg which is filament wound to form a pressure vessel on a liner, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the epoxy resin matrix including the butadiene particles therein as taught by either one of Okamoto et al or Harada et al in the process of making a filament wound pressure vessel where one wound an epoxy prepreg on a liner and cooled the same as the same was wound to control the viscosity of the resin therein as taught by Kato. 
Claims 2, 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 3 further taken with Sonnen et al (US 2020/0240586).
The references as set forth above in paragraph 3 taught that one skilled in the art at the time the invention was made would have formed a composite fiber reinforced pressure vessel but failed to teach that one skilled in the art would have formed the same by manufacturing two dome ends and subsequently cutting the filament wound vessel to produce two dome ends in a single winding operation wherein the dome ends are then overwound and assembled with a separate central longitudinal body therein. However, it was well understood to form a pressure vessel with separate dome ends formed via filament winding upon a mandrel and cutting the wound assembly to form two domes which were then each separately disposed on a liner and the entire assembly filament wound there over to form a pressure vessel as expressed by Sonnen et al. Applicant is referred to the abstract of the disclosure of Sonnen et al and Figure 1 where the two polar filament wound caps are formed from a single winding operation followed by cutting the wound material to yield two dome ends. These dome ends are then assembled on a liner and over wound to form a composite pressure vessel therein. Sonnen et al suggested that this arrangement (forming the polar caps separately from the remainder of the wound vessel and then assembling the same with a liner and over wrapping the same with additional composite material) was a more efficient manner for making the pressure vessel which was most cost effective and used less composite material to render a suitable pressure vessel (see paragraph [0006] for instance. It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the techniques of Sonnen et al to produce a wound pressure vessel more effectively and efficiently than typically employed in the process of making the pressure vessel as taught above in paragraph 3. 
With respect to claim 4, the reference to Sonnen taught that one would have applied a fiber wound layer over the polar caps after placement upon the liner. Regarding claims 5 and 6, forming circumferentially directed reinforcing filaments for a central tubular body of a pressure vessel was known to those skilled in the art and is taken as conventional in the art of winding a composite pressure vessel and the reference to Sonnen taught that the dome end would have been interposed between the wound body of the central tubular member as depicted in Figure 5 for instance. 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 4 further taken with either one of Duvall et al (US 3815773) or Francis (US 2614058).
The references taught the overall winding operation to make the polar caps but failed to teach that one would have applied a resin on the interior of the windings to result in forming a liner in the wound vessel. Clearly, one desired an inner lining for the pressure vessel therein. Duvall et al taught that one would have applied a resin coating on the interior adjacent a liner to form a lining for the filament wound vessel (see column 7, lines 27-column 8, line 12 (noting that resin was applied over the external surface of the liner prior to filament winding there over, see column 7, lines 54-58. Francis taught that one would have initially applied a coating over the mandrel (see coating 4) prior to filament winding in order to make a lining of the filament wound part. As it would have been a suitable means for forming a lining via application of a resin covering over the liner (or mandrel) prior to filament winding over the coating to form composite vessel would have been a suitable way to form the lining of the pressure vessel as expressed by Duvall et al or Francis in the process as set forth above in paragraph 4 for forming a composite pressure vessel.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shindo et al (US 2017/0136716) taught the use of separately formed dome end portions attached to a central core to make a pressure vessel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746